Citation Nr: 0606385	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-42 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for tinnitus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1966 to March 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
denied increased ratings for the veteran's PTSD and tinnitus.  

By rating action in December 2004, the RO denied entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran and his 
attorney were notified of this decision and did not appeal.  
Accordingly, this issue is not in appellate status and can 
not be addressed in this decision.  

The issue of an increased rating for PTSD is the subject of 
the REMAND portion of this decision and is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDING OF FACT

The Schedule for Rating Disabilities does not provide for an 
evaluation in excess of 10 percent for tinnitus for claims 
filed after June 13, 2003, and the veteran's tinnitus does 
not present an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.87, Diagnostic 
Code 6260 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Act and 
implementing regulations provides, among other things, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions.  

Concerning the claim for an increased rating for tinnitus, 
the Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code (DC) 6260 for recurrent 
tinnitus.  He has requested an increased evaluation, and 
specifically a 10 percent evaluation for each ear.  In the 
November 2004 statement of the case, the RO explained that 
there were no provisions for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran's 
claim for an increased rating was received in January 2004.  
Therefore, only the revised regulations for tinnitus, 
effective from June 13, 2003 are applicable to this appeal.  
The veteran's claim is not affected by VA Secretary's 
Memorandum (April 22, 2005) (Subj: Stay of Tinnitus Claims 
Pending Pursuit of Appeal in Smith v. Nicholson).  

The rating criteria for tinnitus under DC 6260, provides for 
a maximum rating of 10 percent for recurrent tinnitus.  
38 C.F.R. § 4.86, DC 6260 (2005).  The accompanying Note (2) 
to DC 6260, states specifically that only a single evaluation 
for recurrent tinnitus may be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  Id.  
Therefore, a schedular evaluation in excess of 10 percent for 
tinnitus is not permitted as a matter of law.  

The Board has considered the provisions of 38 C.F.R. 
§ 4.25(b) (2005), which provides, in pertinent part, that 
"except as otherwise provided in (the rating) schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any."  (emphasis added).  To the extent that 
the veteran contends that he suffers from bilateral 
"disability" arising from a single disease entity, for 
which he is entitled to separate compensable evaluations, the 
Board notes that for claims filed after June 13, 2003, the 
rating schedule specifically provides for a single evaluation 
for tinnitus whether perceived in one ear, both ears, or in 
this head.  

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear.  As the law, and not the evidence is 
dispositive in this case, the Board finds that entitlement to 
an evaluation in excess of 10 percent for tinnitus, including 
separate compensable evaluations for each ear, is not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Lastly, the Board finds that the evidence of record does not 
present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  In this case, the veteran simply contends that he 
should be entitled to separate compensable evaluations for 
each ear for his tinnitus, and there has been no assertion or 
showing by the veteran that his tinnitus has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An increased rating for tinnitus, is denied.  


REMAND

The evidentiary record indicates that the veteran was 
scheduled for a VA examination in November 2004, but called 
and cancelled the appointment claiming to have a prior 
commitment.  He was rescheduled for another examination in 
December 2004, but failed to report.  The veteran did not 
contact VA to offer any explanation why he failed to report, 
nor has he requested to be scheduled for another examination.  
The veteran and his attorney were notified in the 
supplemental statement of the case, dated in April 2005, that 
his claim was denied because he failed to report for the VA 
examination.  At that time, he was also offered another 
opportunity to reschedule an appointment, but did not 
respond.  

VA regulations include 38 C.F.R. § 3.326(a) which provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. § 3.326 (2005).  The provisions of 38 C.F.R. § 
3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At subsection (b) it is 
provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2005).  

However, in this case, the veteran was never advised of the 
regulations nor does the record show that he was informed, 
prior to the scheduled appointment, that his failure to 
report for a VA examination may have an adverse impact on his 
claim.  In this case, the Board finds that additional medical 
evidence is necessary in this case to determine the degree of 
impairment of the veteran's PTSD.  Therefore, a VA 
psychiatric examination is necessary.  Under the 
circumstance, the Board is compelled to remand the appeal to 
afford the veteran another opportunity to report for a VA 
examination, and to inform him of all regulations that form 
the basis of any decision reached.  

As the appeal must be remanded on other grounds, the RO 
should consider the November 2005 private psychological 
report, received at the Board more than 90 days after 
certification of the appeal without a waiver.  38 C.F.R. 
§ 20.1304 (2005).  

The Board stresses to the veteran the need to appear for the 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2005).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
psychiatric disorder since November 2005.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to PTSD 
from any co-existing but unrelated 
psychiatric disability.  The examiner 
should provide findings that relate to 
the following criteria ((a), (b), or (c)) 
as to the degree of impairment caused by 
the service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
pertaining to PTSD alone, covered in the 
rating schedule cited above must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.  If it is not possible to 
render such a distinction, the examiner 
should so indicate.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, if available, should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand, including the 
November 2005 private psychological 
examination report.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


